Crownhart, J.
The county court is a court of limited jurisdiction. • It is a creature of the statute. It must appear upon the face of its proceedings that it acts within the powers granted. Crawford Co. v. Le Clerc, 3 Pin. 325.
The statutory requirements to obtain jurisdiction must be *444followed with a reasonable degree of strictness. Heminway v. Reynolds, 98 Wis. 501, 74 N. W. 350.
To get jurisdiction of the creditors the statutes require (1) that the county court, by order, shall fix a time not less than four months nor. more than one year thereafter within which creditors shall present their claims for examination and allowance; (2) that the court shall fix by order a time after the presentation of claims for the examination and adjustment of any claims presented (sub. 1, sec. 3840) ; (3) that the notice to creditors shall be published as provided by law (sub. 3, sec. 3840) ; and (4) that the notice shall contain a brief statement of the matter to be heard, sufficient to fairly inform those interested of the nature of the proposed proceeding and the estate involved, zvith the residence or late residence of the owner of such estate, and stating the time and place of such hearing (sec. 4050).
(1) In this case the court’s order limited the time to four months from its date, or May 7, 1921. But the notice fixed the date as the first Tuesday of June, 1921. Both the order and the noticfe were signed by the court.
The notice, although issued on the same day, naturally followed and was subsequent to the order. Under this notice, unless it can be construed to extend the time of the claimants to file their claim up. to the first Tuesday in June, the court got no jurisdiction of the claimants. If the order and notice might be so construed, claimants would not be prejudiced. Austin v. Saveland’s Estate, 77 Wis. 108, 45 N. W. 955. In view of the fact that the case must be reversed on another point and it is unlikely that the same mistake will occur again, we do not decide this question.
(2) But there is a more vital, and we think a jurisdictional, defect in the notices. The notice does not state the residence or late residence of the owner of such estate. The notice does not comply with the statute in this respect, and it must be held to- be void for that reason. The trial court held that the defects in the notice were cured by the caption, which reads as follows:
*445Notice to Creditors.
State of Wisconsin — County Court Milwaukee County— In Probate.
In re Estate of Mary A. Anson, Deceased.
That plainly did not cure the insufficiency.
(3) The statute does not require the notice to state that unless claims are filed within the time limited they will be barred, and the court will not read into the statute such a requirement, however desirable such a provision in the notice may be.
(4) The court below was disturbed over the effect of holding that the statutory requirements, must be complied with, because of other estates having been distributed under similar notices. We may suggest here that the statute of limitations and the doctrines of laches, estoppel, and collateral attack will prevent any serious disturbance in the settlement of former estates.
By the Court. — The order of the county court is reversed, and the cause is remanded with directions to proceed according to law.